


Exhibit 10.2

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of April 28, 2009 (the
“Agreement”) is entered into among GFI GROUP INC., a Delaware corporation
(“GFI”), GFI HOLDINGS LIMITED, a company incorporated under the laws of England
and Wales (the “Foreign Borrower”; together with GFI, the “Borrowers”), the
Guarantors, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Amended and Restated Credit Agreement dated as of
February 24, 2006 (as amended or modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrowers have requested and the Lenders have agreed to amend
certain terms of the Credit Agreement as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Amendments to the Credit Agreement.  The Credit Agreement is
hereby amended as follows:

 

(a)           The following new definitions are hereby added to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order to read as follows:

 

(i)          “Restricted Stock Award” means any grant of a share of stock
underlying an award permitted under any shareholder-approved equity incentive
plan of GFI.

 

(ii)         “Fourth Amendment Effective Date” means April 28, 2009.

 

(iii)        “Impacted Lender” means any Lender that (a) has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities
or (b) has an entity that controls such Lender which has been deemed insolvent
or become subject to a bankruptcy or other similar proceeding.

 

(b)           The definition of “Aggregate Revolving Commitments” in
Section 1.01 of the Credit Agreement is hereby amended to read in its entirety
as follows:

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The amount of the Aggregate Revolving Commitments in effect on the
Fourth Amendment Effective Date is ONE HUNDRED SEVENTY-FIVE MILLION DOLLARS
($175,000,000).

 

(c)           The definition of “Applicable Margin” in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“Applicable Margin” means the following percentages per annum (as relevant to
Commitment Fee, Letters of Credit and Eurocurrency Rate Loans and Base Rate
Loans), based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a) for the most recent fiscal quarter of GFI:

 

Pricing
Tier

 

Consolidated
Leverage Ratio

 

Commitment
Fee

 

Letters of Credit
&
Eurocurrency
Rate Loans

 

Base Rate Loans

 

1

 

< 1.0 to 1.0

 

0.35

%

2.25

%

1.00

%

2

 

< 1.5 to 1.0 but
> 1.0 to 1.0

 

0.40

%

2.50

%

1.25

%

3

 

> 1.5 to 1.0

 

0.50

%

3.00

%

1.75

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a) in connection with the financial
statements referred to in Sections 7.01(a) and (b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Tier 3 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall continue to apply until the first Business Day immediately following
the date a Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Margin shall be adjusted based upon
the calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate.  The Applicable Margin in effect from the Fourth Amendment
Effective Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to
Section 7.02(a) for the fiscal quarter ending June 30, 2009 shall be determined
based upon Pricing Tier 2.

 

(d)           The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:

 

“Consolidated EBITDA” means, for any period, for GFI and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income (excluding
extraordinary and other non-recurring gains and losses and interest income) for
such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
GFI and its Subsidiaries for such period and (c) the amount of depreciation and
amortization expense (including any amortization related to signing bonuses, any
amortization related to any forgivable loan made in lieu of or for the same
purpose as a signing bonus and any amortization related to Restricted Stock
Awards) for such period.

 

(e)           The definition of “Consolidated Fixed Charge Coverage Ratio” in
Section 1.01 of the Credit Agreement is hereby amended to read in its entirety
as follows:

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDA for the
twelve month period most recently ended for which GFI has delivered financial
statements pursuant to

 

2

--------------------------------------------------------------------------------


 

Section 7.01(a) or 7.01(b) minus (ii) capitalized signing bonuses during such
period to (b) Consolidated Fixed Charges for the twelve month period most
recently ended for which GFI has delivered financial statements pursuant to
Section 7.01(a) or 7.01(b).

 

(f)            The definition of “Consolidated Interest Charges” in Section 1.01
of the Credit Agreement is hereby amended to read in its entirety as follows:

 

“Consolidated Interest Charges” means, for any period, for GFI and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
GFI and its Subsidiaries in connection with Indebtedness (including capitalized
interest and other fees and charges incurred under any asset securitization
program) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP; plus (ii) the
portion of rent expense of GFI and its Subsidiaries with respect to such period
under Capital Leases or Synthetic Leases that is treated as interest in
accordance with GAAP.

 

(g)           Section 2.03(a)(iii)(E) of the Credit Agreement is hereby amended
to read in its entirety as follows:

 

(E)           a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender or an
Impacted Lender hereunder, unless such L/C Issuer has entered into satisfactory
arrangements with GFI or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender.

 

(h)           The following parenthetical is hereby added to the first sentence
of Section 2.12  of the Credit Agreement immediately following the words “the
participations in L/C Obligations held by it” to read in its entirety as
follows:

 

(excluding any amounts received by any L/C Issuer to secure the obligations of a
Defaulting Lender or an Impacted Lender to fund risk participations hereunder)

 

(i)            The word “and” is hereby deleted from the end of
Section 8.01(p) of the Credit Agreement, the “.” at the end of
Section 8.01(q) of the Credit Agreement is hereby replaced with “; and” and the
following new Section 8.01(r) is hereby added after Section 8.01(q) of the
Credit Agreement to read in its entirety as follows:

 

(r)            Liens, if any, in favor of any L/C Issuer to cash collateralize
or otherwise secure the obligations of a Defaulting Lender or an Impacted Lender
to fund risk participations hereunder.

 

(j)            Section 8.11(b) of the Credit Agreement is hereby amended to read
in its entirety as follows:

 

(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of each fiscal quarter of GFI to be greater than 2.00 to
1.0.

 

(k)           The following new Section 11.19 is hereby added to the end of
Article XI of the Credit Agreement:

 

3

--------------------------------------------------------------------------------


 

11.19       No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), GFI acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and BAS, are
arm’s-length commercial transactions between GFI and its Affiliates, on the one
hand, and the Administrative Agent and BAS, on the other hand, (ii) GFI has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) GFI is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent and BAS each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for GFI or any of
Affiliates or any other Person and (ii) neither the Administrative Agent nor BAS
has any obligation to GFI or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and BAS
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of GFI and its Affiliates, and
neither the Administrative Agent nor BAS has any obligation to disclose any of
such interests to GFI or its Affiliates.  To the fullest extent permitted by
law, GFI hereby waives and releases, any claims that it may have against the
Administrative Agent or BAS with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

(l)            Schedule 2.01 to the Credit Agreement is hereby amended to read
in its entirety as provided on Schedule 2.01 attached hereto.

 

2.             Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent:

 

(a)           receipt by the Administrative Agent of counterparts of this
Agreement duly executed by the Borrowers, the Guarantors and the Required
Lenders;

 

(b)           receipt by the Administrative Agent of a certificate of a
Responsible Officer of each Borrower and each other Loan Party, in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel, (i) certifying that the Organization Documents of each Loan Party
delivered on the Closing Date have not been amended, supplemented or otherwise
modified since the Closing Date (except to the extent the Administrative Agent
has been notified thereof in such certificate or in accordance with the Credit
Agreement) and remain in full force and effect (as so amended, supplemented or
otherwise modified, as applicable) as of the Fourth Amendment Effective Date and
(ii) attaching resolutions of each Loan Party in form and substance reasonably
satisfactory to the Administrative Agent and certifying that such resolutions
have not been amended, supplemented or otherwise modified and remain in full
force and effect as of the Fourth Amendment Effective Date;

 

(c)           receipt by the Administrative Agent of a favorable opinion of
legal counsel to the Loan Parties dated as of the Fourth Amendment Effective
Date and addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent;

 

4

--------------------------------------------------------------------------------


 

(d)           receipt by the Administrative Agent, for the account of each
Lender that provides the Administrative Agent with an executed counterpart of
this Agreement on or before 5 p.m. Eastern time on April 27, 2009, of a fee
equal to twenty basis points (0.20%) on the Revolving Commitment of each such
Lender after giving effect to this Agreement (as set forth on Schedule 2.01
hereto); and

 

(e)           receipt by the Administrative Agent and the Lenders of any other
fees and expenses payable by GFI in connection with this Agreement.

 

3.             Miscellaneous.

 

(a)           The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.

 

(b)           Each Guarantor (i) acknowledges and consents to all of the terms
and conditions of this Agreement, (ii) affirms all of its obligations under the
Loan Documents and (iii) agrees that this Agreement and all documents executed
in connection herewith do not operate to reduce or discharge its obligations
under the Credit Agreement or the other Loan Documents.

 

(c)           The Borrowers and the Guarantors hereby represent and warrant as
follows:

 

(i)            Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

 

(ii)           This Agreement has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable against it in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement other than those which have been obtained and
are in full force and effect.

 

(iv)          The representations and warranties of the Loan Parties set forth
in Article VI of the Credit Agreement and in each other Loan Document are true
and correct in all material respects as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date.

 

(v)           No event has occurred and is continuing which constitutes a
Default or an Event of Default.

 

(d)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

5

--------------------------------------------------------------------------------


 

(e)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GFI:

GFI GROUP INC.,

 

a Delaware corporation, as a Borrower and, with

 

respect to the Foreign Obligations, as a Guarantor

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

 

FOREIGN BORROWER:

GFI HOLDINGS LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

 

DOMESTIC GUARANTORS:

GFI GROUP LLC,

 

a New York limited liability company

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

GFINET INC.,

 

a Delaware corporation

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

GFI BROKERS LLC,

 

a Delaware limited liability company

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

INTERACTIVE VENTURES LLC,

 

a Delaware limited liability company

 

 

 

By: 

 

 

Name:

 

Title:

 

GFI GROUP INC.
FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

DOMESTIC GUARANTORS:

FENICS SOFTWARE INC.,

 

a Delaware corporation

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

AMEREX BROKERS LLC,

 

a Delaware limited liability company

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

 

FOREIGN GUARANTORS:

FENICS LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

FENICS SOFTWARE LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

GFINET EUROPE LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By: 

 

 

Name:

 

Title:

 

GFI GROUP INC.
FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender and an L/C Issuer

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.,

 

as a Lender

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

By: 

 

 

Name:

 

Title:

 

GFI GROUP INC.
FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Lender

 

Revolving
Commitment

 

Pro Rata Share

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

49,528,301.89

 

28.301886792

%

The Royal Bank of Scotland PLC

 

$

42,924,528.30

 

24.528301887

%

Barclays Bank PLC

 

$

41,273,584.91

 

23.584905660

%

Bank of Montreal

 

$

29,716,981.13

 

16.981132075

%

Brown Brothers Harriman & Co.

 

$

11,556,603.77

 

6.603773585

%

Total:

 

$

175,000,000.00

 

100.000000000

%

 

GFI GROUP INC.
FOURTH AMENDMENT

 

--------------------------------------------------------------------------------
